Citation Nr: 0200625	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post anterior cruciate ligament (ACL) reconstruction of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1996.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for status post ACL reconstruction of the 
right knee and assigned a noncompensable evaluation.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This matter was initially before the Board in October 2001.  
At that time, noting significant changes in the law affecting 
the duty to assist the veteran, the Board remanded the case 
for additional development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159); Holliday v. 
Principi, 14 Vet. App. 280 (2001).


The Board's October 2001 remand order explained that the 
January 1999 VA examination of record was "stale," in that 
it did not adequately represent the current level of knee 
disability, particularly in light of evidence the veteran's 
knee condition was worsening.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board therefore found that re-
examination was warranted pursuant to Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 
400 (1997); VAOPGCPREC 11-95. 

In April 2001, the veteran appeared and testified at a 
personal hearing before the undersigned travel Member of the 
Board.  As noted in the Board's October 2001 remand, the 
testimony established the existence of outstanding treatment 
records relevant to the claim.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2001, the RO sent a letter to the veteran 
notifying him of the changes in law due to the enactment of 
the VCAA.  The letter includes a request for information 
about treatment records from the Alabama Chiropractic Back 
Pain Clinic.  There is no response in the claims file.

Although the VCAA letter with request for information 
regarding chiropractic treatment records complies with 
Board's October 2001 remand order, the letter states that any 
such additional evidence could be submitted by January 5, 
2002.  The claims file, however, was in the possession of the 
Board in December 2001, prior to the expiration of that 
deadline.    

In December 2001, the veteran's accredited representative at 
the Board submitted a written brief presentation to the 
Board, wherein it states, "[t]he RO has taken all 
appropriate actions listed [in the Board remand]."  Aside 
from the questionable accuracy of this statement, it is clear 
that this brief was not reviewed by the RO.  Regardless, it 
is not a response that expresses all evidence and arguments 
had been submitted on the matter.

Also in November 2001, the RO requested an orthopedic joint 
examination.  The results of that examination are not in the 
claims file.  In fact, there is no evidence the examination 
was actually conducted.

Unless the cited development was not timely associated with 
the claims file, it does not appear the required development 
was completed, contrary to the representative's statement.  

In addition to the lack of new treatment records and the 
results of a new VA examination, there is no indication in 
the claims file that the RO readjudicated the claim, to 
include the issuance of a supplemental statement of the case 
(SSOC).  For the foregoing reasons, the RO failed to comply 
with the remand orders of the Board.  Stegall, supra.  

Accordingly, this case is again remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Specifically, the RO should request 
medical records from Alabama Chiropractic 
Back Pain Clinic.  

The RO should allow adequate time for a 
response from the veteran, consistent 
with the deadline date for submission as 
set forth in any development letter 
related thereto.     

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
his right knee disability.  





The claims file, a separate copy of this 
remand, and the criteria of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected status 
post ACL reconstruction of the right knee 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected right 
knee disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.


(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the knee, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected knee disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected right knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  

Any opinions expressed by the examiner as 
to the severity of the right knee 
disability, and in response to the 
foregoing questions, must be accompanied 
by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall, supra.   



The RO must also review the claims file to 
ensure that any other notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001). 

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
compensable evaluation for status post ACL 
reconstruction of the right knee.  

In this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59 (2001), as warranted.  
The RO should also consider the 
applicability of Fenderson v. West, 12 
Vet. App. 119 (1999), referable to initial 
grants of service connection for a 
disability and the assignment of "staged 
ratings".

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  The 
SSOC must contain notice of the evidence and applicable law 
and regulations considered pertinent to the issue currently 
on appeal.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
without good cause shown to report for any scheduled VA 
examination(s) may result in a denial of his claim.  
38 C.F.R. § 3.655 (2001); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

